Citation Nr: 1514157	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  09-32 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbar degenerative disc disease (claimed as Intervertebral Disc Syndrome).


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel










INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1980 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Regional Office (RO) in San Juan, Puerto Rico.

The Veteran was scheduled for a Board hearing in March 2015, but did not appear.  Subsequently, he submitted correspondence stating that he was unable to attend the hearing for personal reasons and that the Board may continue with the decision on his case "as it is."  Therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2014).


FINDING OF FACT

Degenerative disc disease of the lumbar spine is manifested by thoracolumbar spinal flexion of 30 degrees, extension of 15 degrees, bilateral lateral flexion of 25 degrees, bilateral lateral rotation of 20 degrees; there has been no spinal ankylosis, or incapacitating episodes of intervertebral disc syndrome shown during the period on appeal.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected degenerative disc disease of the lumbar spine (hereinafter "low back disability") is more severe than currently rated (40 percent, effective September 30, 1992).  As an initial matter, the Board notes that the Veteran's low back disability does not include evidence of an associated objective neurologic abnormality that is manifested by peripheral neuropathy of the bilateral lower extremities.  See 38 C.F.R. § 4.71a, Note 1 (2014).  On VA examination in June 2010, the VA examiner did not find a positive nexus for this condition being related to the Veteran's service.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

In rating musculoskeletal disabilities, the Board must consider whether a rating is warranted on the basis of functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable Diagnostic Code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate Diagnostic Code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Based on the Veteran's low back disability, he can be rated for lumbar degenerative disc disease under either the General Formula for Diseases and Injuries of the Spine (General Formula), including Diagnostic Code 5242, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Intervertebral Disc Syndrome) under DC 5243, whichever method results in the higher rating.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the rating criteria provides in relevant part that a 40 percent rating is provided when the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating-the maximum available-is warranted when the evidence shows incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note 1.

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 40 percent for a low back disability is not warranted.  

On VA examination in February 2008, the Veteran endorsed symptoms of constant pain and stiffness in his lower back.  He stated that the pain radiates to the posterior thighs, and cramps occur in his lower back muscles.  The examiner noted that the Veteran uses pain medication for partial relief of low back pain.  The Veteran was not found to use an assistive mobility device or back brace at this time.  The Veteran stated that he could not walk more than one aisle at the grocery store before low back pain increased.  On physical examination, the examiner reported that the Veteran had an erect posture, symmetry in appearance, symmetry and rhythm of spinal motion, and adequate alignment of his head over his trunk.  Range of motion testing revealed forward thoracolumbar flexion, with painful motion, from 0 to 30 degrees, extension from 0 to 15 degrees, bilateral lateral flexion from 0 to 25 degrees, and bilateral lateral rotation from 0 to 20 degrees.  Besides painful limitations, the examiner found that the Veteran was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  The examiner noted that there was tenderness located at L5-S1 and L4-L5 midline, and spasms from L4 to S1 paravertebral muscles.  There were also no indications that muscle spasms or guarding was severe enough to result in an abnormal gait or abnormal spinal contour.  There was no ankylosis found on this examination.  The examiner stated that even though the Veteran's treatment records show one emergency room visit for low back pain, there is "no absolute bedrest documented."  The examiner noted that there was no clinical L5 radiculopathy found on this evaluation.  The Veteran was found to be independent in activities of daily living even though he stated that he does them slowly due to back pain.

VA treatment records throughout this period on appeal show continued treatment for these symptoms.  However, the evidence of record does not show aggravation or worsening of his low back disability.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his low back disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report painful symptomatology relating to his low back disability because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  The Board finds that the question of the severity of his low back disability is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiner's findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiner during the current appeal and provide relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination report) directly address the evaluation criteria for this disability.

Accordingly, the Board finds that the medical examination opinion and findings are of greater probative value than the Veteran's allegations regarding the severity of his low back disability.  The Veteran does not meet the DC 5243 criteria for a 60 percent rating because he has not been shown to have incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Furthermore, the evidence does not show that the Veteran is eligible for a 50 percent rating under DC 5242 because he has not been shown to have unfavorable ankylosis of the entire thoracolumbar spine as a result of this service-connected disability.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected low back disability is primarily manifested by limitation of motion.  There is no medical or lay evidence of other low back symptoms that would not result in the pyramiding of other low back-related Diagnostic Codes.  The Board has considered whether higher ratings are available.  However, the Board finds that at no time during the pendency of this appeal has the Veteran's low back disability been shown to result in any aggravation or worsening.  The Veteran's low back symptoms are clearly accounted for in the 40 percent rating, thus DC 5243 remains the most appropriate Diagnostic Code under which to rate the service-connected low back disability.  See Butts v. Brown, 5 Vet. App. 532 (1993).  

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, this issue is not for consideration because the evidence indicates that the Veteran has received individual unemployability compensation since November 1996.

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected low back disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected low back disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of limitation of motion or frequency of incapacitating episodes; thus, the demonstrated manifestations specifically associated with his service-connected low back disability - namely pain and limitation of motion - are contemplated by the provisions of the rating schedule.  As noted, symptoms of peripheral neuropathy have not been attributed to a service-connected disability.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's low back disability, and referral for consideration of an extra-schedular evaluation is not warranted.

Based on the foregoing, the Board concludes that the Veteran's low back disability has been no more than 40 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in March 2009.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in February 2008.  During the examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

A rating in excess of 40 percent for lumbar degenerative disc disease (claimed as Intervertebral Disc Syndrome) is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


